DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
 	A request for continued examination under 37 CFR 1.114, including the fee setforth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on September 13, 2021 has been entered.
 	The Office Action is in response to the Applicant’s remarks filed September 13, 2021. Amended claims 1, 16, 20, 30-32, and 39-47 are being examined on the merits herein. 	
Response to Arguments
 	Any rejection from the previous Office action not set forth on record below is hereby withdrawn.
	The new rejections are made in the Non-Final Office action below as necessitated by amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.



	Claims 40 and 46 are rejected under 35 U.S.C. 112, first paragraph, for scope of enablement because the specification, while being enabling for the delay of the emergence of resistance in chemo-sensitive, radiosensitive, and/or tumors, does not reasonably provide enablement for the prevention thereof as recited in these claims.
 	The instant claims are drawn to a pharmaceutical composition and a method for the prevention of the emergence of resistance in chemo-sensitive, radiosensitive, and/or tumors. The instant specification fails to provide information that would allow the skilled artisan to practice the instant invention. Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:(1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
Nature of the invention: 
prevention of the emergence of resistance in chemo-sensitive, radiosensitive, and/or tumors.
The state of the prior art: 
 	The skilled artisan would view that the prevention of one or more symptoms of the chemo-sensitive, radiosensitive, and/or tumors totally, absolutely, or permanently, is highly unlikely, since one cannot guarantee that said tumors will always be prevented.
The relative skill of those in the art: 
 	The relative skill of those in the art is very high.
The predictability or lack thereof in the art: 
 	The skilled artisan would view that the treatment to prevent the emergence of resistance in chemo-sensitive, radiosensitive, and/or tumors, absolutely, or permanently is highly unpredictable.
 The amount of direction or guidance presented and the presence or absence of working examples: 
 	In the instant case, no working examples are presented in the specification as filed showing how to prevent the emergence of resistance in chemo-sensitive, radiosensitive, and/or tumors totally, absolutely, or permanently. Note that lack of a working example, is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art. See MPEP 2164.  	Genentech, Inc. v. Novo Nordisk, 108 F.3d at 1366, states that "a patent is not a Wands factors, e.g., the amount of direction or guidance provided, absence of working examples, and the predictability of the art discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test the combination in the instant claims whether preventing the emergence of resistance in chemo-sensitive, radiosensitive, and/or tumors totally, absolutely, or permanently.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 16, 20, 30, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 

 	The recitation, "an analog thereof” in these claims render claims indefinite. The recitation, "an analog thereof” is not clearly defined in the specification. Hence, one of ordinary skill in the art could not ascertain and interpret the metes and bounds of the 

	
	
Conclusion
Claims 1, 16, 20, 30-31, 40, 46 are not allowed.
Claims 32, 39, 41-45, and 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627